            Case 5:19-cv-00193 Document 1 Filed 02/27/19 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

H.GLENN HUDDLESTON                            §
     Plaintiff,                               §
                                              §
VS.                                           §          CIVIL ACTION NO. 5:19-cv-193
                                              §
THE DIAMOND SUPPLIER.COM, LLC                 §
and ALBERT S. SMYTH CO., INC                  §
      Defendants.                             §


                       PLAINTIFF’S ORIGINAL COMPLAINT

To the Honorable Judge of the Court:

       This is a suit to collect unpaid rent on a commercial lease and guarantee agreement.

                                           Parties

       1.     H. GLENN HUDDLESTON, Plaintiff, and Landlord under the Lease

Agreement in question, is a resident of San Antonio, Bexar County, Texas.

       2.     Defendant THE DIAMOND SUPPLIER.COM, LLC, ("DIAMOND") is a

Maryland limited liability company with its principal place of business in Maryland; and it is

qualified to do business in Texas and has engaged in business in Texas. DIAMOND is

subject to service of process in this action pursuant to the Texas long-arm statute, Texas

Civil Practices and Remedies Code, Section 17.042. DIAMOND contracted with a Texas

resident that required DIAMOND's contractual performance in Texas. DIAMOND does

not maintain an agent for service in Texas, and as a result, is amenable to process through

the Secretary of State, pursuant to Texas Civil Practices and Remedies Code, 17.044.

DIAMOND may be served with process through service upon the Secretary of State of the
                 Case 5:19-cv-00193 Document 1 Filed 02/27/19 Page 2 of 5



State of Texas, which should forward the process to DIAMOND'S principle place of

business at 2020 York Road, Timonium, MD 21093.

            3.    Defendant ALBERT S. SMYTH, CO., INC, ("SMYTH") is a Maryland

corporation with its principal place of business in Maryland; and it is qualified to do business

in Texas and has engaged in business in Texas. SMYTH is subject to service of process in

this action pursuant to the Texas long-arm statute, Texas Civil Practices and Remedies Code,

Section 17.042. SMYTH contracted with a Texas resident that required SMYTH's

contractual performance in Texas. SMYTH does not maintain an agent for service in Texas,

and as a result, is amenable to process through the Secretary of State pursuant to Texas Civil

Practices and Remedies Code, 17.044. SMYTH may be served with process through service

upon the Secretary of State of the State of Texas, which should forward the process to

SMYTH'S principle place of business at 2020 York Road, Timonium, MD, 21093.

                                      Jurisdiction and Venue

            4.    This case is within this Court’s subject matter jurisdiction on the basis of

diversity of jurisdiction under 28 U.S.C. 1332. Both Defendants are non-residents who are

engaged in business activities in Texas and have substantial or continuous contacts within

Texas. The Plaintiff is a Texas resident. The amount in controversy exceeds $75,000. Venue

is proper in this district and division pursuant to 28 U.S.C. 1391(b)(2) because all or a

substantial part of the events giving rise the claim occurred in this judicial district, the

property that is the subject of the lease in question is located in this judicial district, the

contracts involved were negotiated, executed, performed and breached in this judicial

district.
             Case 5:19-cv-00193 Document 1 Filed 02/27/19 Page 3 of 5



                                           Facts

       5.     H. GLENN HUDDLESTON owns a commercial building located at 213

N.W. Loop 410, in San Antonio, Texas. On or about August 27, 2013 HUDDLESTON

leased approximately 3150 square feet of retail space to DIAMOND. Attached to this

Complaint and marked Exhibit "A" is a true and correct copy of the Lease Agreement, and it

is incorporated herein by reference for all purposes. The Lease Agreement included a 5 year

term, beginning August 27, 2013, and ending August 27, 2018. The Lease set out minimum

rental costs plus common area maintenance charges.

       6.     As part of the consideration for the execution of the Lease Agreement by

HUDDLESTON, a Lease Guarantee was executed along with the Lease Agreement. The

guarantor of the Lease Agreement is SMYTH, and the SMYTH guarantee was attached as an

exhibit to the Lease Agreement (See exhibit "C" to the Lease Agreement). SMYTH

guaranteed to honor the debts and obligations of DIAMOND that accrued under the Lease

Agreement, including all rental debt under the lease, and for the 18 month period following

the date of DIAMOND's default, plus attorney's fees and litigation costs.

       7.     HUDDLESTON performed all conditions, covenants, and duties imposed

upon him by the Lease Agreement.

       8.     DIAMOND breached the Lease Agreement beginning July of 2015 when it

stopped paying rent. On or about June 23, 2015, DIAMOND abandoned the premises and

notified HUDDLESTON that it would not pay rents. HUDDLESTON had demanded

payment from DIAMOND under the Lease Agreement and from SMYTH under the

guarantee.
             Case 5:19-cv-00193 Document 1 Filed 02/27/19 Page 4 of 5



                           First Cause of Action: Breach of Contract

       9.      HUDDLESTON sues DIAMOND for breach of the Lease Agreement.

HUDDLESTON seeks $206,810 in unpaid rent, plus attorney's fees, pre-judgment interest,

post-judgment interest and costs.

                         Second Cause of Action: Breach of Guarantee

       10.     HUDDLESTON sues SMYTH for breach of the guarantee agreement.

HUDDLESTON seeks $166,933 in unpaid rent beginning July 2015 and continuing for 18

months through December of 2016, plus attorney's fees, pre-judgment interest, post-

judgment interest and costs.

       11.     All conditions precedent to the filing of this suit have been met, waived or

have occurred. Plaintiff requests a trial by jury.

                                              Prayer

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays as follows:

       a.      that Defendants be cited in the terms of the law to appear and answer herein;

       b.      that upon final hearing, and trial by jury, which is hereby demanded, that
               Plaintiff be awarded a judgment against Defendants in the amount of the past
               due rentals, plus late penalties under the Lease Agreement and the Guarantee
               Agreement;

       c.      for both pre- and post-judgment interest on Plaintiff’s recovery at the highest
               legal rate;

       d.      that all costs of court incurred herein be taxed against Defendants;

       e.      attorney’s fees; and

       f.      any additional damages or relief, both general and specific, at law or in equity,
               to which Plaintiff may show himself justly entitled.
Case 5:19-cv-00193 Document 1 Filed 02/27/19 Page 5 of 5



                         Respectfully Submitted,

                         THOMAS G. KEMMY
                         THE KEMMY LAW FIRM
                         322 West Woodlawn Avenue
                         San Antonio, Texas 78212
                         Telephone: (210) 735-2233
                         Facsimile: (210) 736-9025
                         tkemmy@sbcglobal.net

                         BY: ____/s/ Thomas G. Kemmy____________
                               THOMAS G. KEMMY
                               State Bar No. 11254600

                               ATTORNEY FOR PLAINTIFF
